              Case 4:18-cv-05393-DMR Document 59 Filed 07/12/19 Page 1 of 2




 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone: (415) 986-1400
 4   Facsimile: (415) 986-1474
 5   Attorney for Plaintiff
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                            OAKLAND DIVISION
10

11        JANE DOE,                                           CASE NO. 4:18-cv-05393-DMR

12                     Plaintiff,                             PLAINTIFF’S ADMINISTRATIVE
                                                              MOTION TO FILE UNDER SEAL
13             vs.                                            EXHIBITS F, H, I, AND
14                                                            PORTIONS OF PLAINTIFF’S
          STUART DINNIS,                                      SUPPLEMENTAL BRIEFING IN
15                                                            SUPPORT OF MOTION FOR
                       Defendant.                             DEFAULT JUDGMENT
16

17

18           Pursuant to Civil Local Rules 79-5, 7-11, and the Stipulated Protective Order. Case No. 4:18-

19   CV-02420-DMR, Doc. 48, Plaintiff hereby submits this Administrative Motion to File Under Seal

20   (“Motion”). Plaintiff seeks to file under seal portions of the Supplemental Briefing containing

21   information held as confidential by Virgin America and other personally identifying third party

22   information contained in certain exhibits.

23   I.      Plaintiff Conditionally Lodges Under Seal Documents Which Virgin America Has
             Designated As Confidential.
24
             Plaintiff has lodged under seal Exhibits F, H, I, and other portions of Plaintiff’s Supplemental
25
     Briefing in Support of Default Judgment, as these documents have been designated confidential by
26
     Virgin America, pursuant to the Protective Order in Doe v. Virgin America, Case No. 4:18-CV-02420-
27
     DMR (Dkt. No. 48). The Declaration of Lori E. Andrus is submitted in support of this conditional
28
                                                                                    Case No. 4:18-cv-05393-DMR
                        PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 4:18-cv-05393-DMR Document 59 Filed 07/12/19 Page 2 of 2




 1   lodging, and identifies therein at Section I the documents so lodged and redactions applied pursuant to

 2   Virgin America’s designations.

 3   II.    Compelling Reasons Exist to Maintain the Confidentiality of an Absent Party and
            Tangentially-Involved Third Parties.
 4
            The right to privacy provided by the California Constitution provides a compelling reason to
 5
     seal the documents at issue in this Motion. The California Constitution guarantees that among the
 6
     inalienable rights afforded to individuals is the right to privacy. Cal. Const. art. I, § 1. There is “a
 7
     constitutional right to privacy, more specifically, a constitutional right to nondisclosure of one’s
 8
     personal information.” Stallworth v. Brollini, 288 F.R.D. 439 444 (N.D. Cal. 2012) (citing Whalen v.
 9
     Roe, 429 U.S. 589, 599 (1977); Nixon v. Administrator of Gen. Serv., 433 U.S. 425, 457 (1977)).
10
            The information to be filed under seal involves contact information, employment agreements,
11
     and other sensitive information. Further, the public has “minimal interest” in the information because it
12
     “is not necessary to the public’s understanding of the case.” See Nixon v. Warner Commc’ns, Inc., 435
13
     U.S. 589, 598 (1978).
14
     III.   Conclusion
15
            For the foregoing reasons, Plaintiff requests that the Court grant its motion to seal Exhibits F, H,
16
     I, and portions of Plaintiff’s Supplemental Briefing in Support of Default Judgment given that these
17
     documents contain confidential and other personally identifiable information that warrant protection.
18
     Dated: July 12, 2019                                   Respectfully Submitted,
19

20                                                                     /s/ Lori E. Andrus
                                                                          Lori E. Andrus
21
                                                            Lori E. Andrus (SBN 205816)
22                                                          lori@andrusanderson.com
                                                            ANDRUS ANDERSON LLP
23
                                                            155 Montgomery Street, Suite 900
24                                                          San Francisco, CA 94104
                                                            Telephone:    (415) 986-1400
25                                                          Facsimile:    (415) 986-1474
26                                                          Attorney for Plaintiff
27

28                                               -2-                  Case No. 4:18-cv-05393-DMR
                        PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
